Mr. Chief Justice Clarity delivered the opinion of the court: This is an action brought to recover for work performed on certain State buildings and materials furnished. It appears that the Department of Public Works and Buildings carefully examined the claim and have consented to its payment. The amount that is agreed upon as being due by both the claimant and the Department of Public Works and Buildings is $2,500.00, and it further appears that the Attorney General consents to an award in that amount. Therefore this court recommends that the claim be allowed in the sum ,of $2,500.00.